Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2014

                                      No. 04-13-00859-CV

                                    Leonard K. HOSKINS,
                                          Appellant

                                                v.

                         Colonel Clifton HOSKINS and Hoskins Inc.,
                                          Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-03136
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
         Appellant’s motion for rehearing is pending before the court. The court hereby requests a
response to the motion from the appellees. See TEX. R. APP. P. 49.2. Any response must be filed
in this court no later than ten days from the date of this order.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court